Citation Nr: 0107584	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  93-22 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS).

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a ganglion cyst, capsulitis, left wrist (minor).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating determination by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied a compensable 
evaluation for residuals of a ganglion cyst, capsulitis, left 
wrist.  The veteran also perfected an appeal from an August 
1996 rating decision that denied service connection for CTS, 
left wrist.  

This case was previously before the Board in February 1997 
and July 1997, at which time it was remanded to the RO for 
additional development.  The RO completed the requested 
development, and the case is again before the Board for final 
appellate review.  (The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).

In September 1999 and February 2001 statements, the veteran 
indicated that an operation during service is related to the 
post-service Kienbock's disease.  A rating decision of 
February 1987 denied service connection for Kienbock's 
disease on the basis that no positive relationship was shown 
between the service-connected excision of ganglion cyst and 
the current Kienbock's disease involving slow degeneration of 
the lunate bone of the left wrist.  The veteran was informed 
of this decision in a March 1987 letter from the RO.  He did 
not perfect an appeal from this decision, and it became 
final.  The veteran's 1999 and 2001 statements regarding 
reopening a claim for service connection for Kienbock's 
disease on the basis of the submission of new and material 
evidence are referred to the RO for appropriate action.  

In April 2000, the appellant's claim was referred for a 
medical opinion by a neurological expert of the Veterans 
Health Administration (VHA) pursuant to 
38 U.S.C.A. § 7109 (West 1991) and as set forth in Veterans 
Health Administration Directive 10-95-040 dated April 17, 
1995.  

In October 2000, the expert medical opinion was received and 
was subsequently referred to the appellant through his 
representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. § 20.1304(c) 
(2000).  In February 2001, the veteran and his representative 
provided additional written argument.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
appeal has been obtained by the RO.  

2.  CTS of the left wrist is not shown to be related to 
service or service-connected disability in any way.  

3.  Objective medical evidence links no disability associated 
with residuals of a ganglion cyst, capsulitis, left wrist 
(minor).   


CONCLUSIONS OF LAW

1.  CTS, left wrist, was not incurred in or aggravated by 
service nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.310 (2000).

2. The criteria for a compensable disability rating for 
residuals of a ganglion cyst, capsulitis, left wrist, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes (DC) 5215, 7805 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records demonstrate that the veteran 
underwent surgery in service for a ganglion cyst.  May 1966 
records show that he had no subsequent complaints until after 
lifting a heavy round at the site of an operation.  He 
reported pain at the site of the previous operation.  The 
diagnosis was a probable mild sprain.  At the time of the 
veteran's service separation examination in June 1966, there 
were no pertinent complaints or findings.  The veteran's 
service administrative records reflect that he separated from 
service in August 1966.  

Of record are reports showing that the veteran was involved 
in an automobile accident in April 1967.  Treatment records 
from August 1967 indicate that the veteran said that scars on 
the dorsum of his metacarpal phalangeal joints were the 
result of the automobile accident.  The veteran stated that 
he had gangrene of his left hand during service which 
required an operation and that ever since then, he had 
occasional left-hand pain.  

A rating decision dated in December 1967 denied service 
connection for gangrene of the left hand as not shown by the 
evidence of record.  The RO noted that the reference to 
gangrene was probably a misspelling of the veteran's service-
connected disability, postoperative residuals of ganglion 
excision from the dorsum of the left wrist, rated 0 percent 
disabling, effective August 1966.   

VA outpatient treatment records dated in September 1972 
indicate that the veteran had residual neurologic deficits 
following a 1967 accident which resulted in 4 weeks of 
unconsciousness.  Positive physical signs included left-sided 
upper extremity decreased sensation to pinprick and light 
touch.  The pertinent preliminary diagnosis was residual 
sensory losses following accident.  

A VA X-ray of the left hand dated in October 1986 
demonstrates that the lunate appeared slightly more dense 
than the other carpal bones and a 5-millimeter (mm) benign 
cystic area was present in its lateral aspect.  Considering 
the clinical history of previous trauma, that might represent 
early change of aseptic necrosis.  The remainder of the study 
was unremarkable and no old fractures were identified.  VA 
outpatient treatment records dated in November 1986 indicate 
that the veteran attended a hand clinic.  Objective 
evaluation revealed that the arterial circulation of the left 
hand was good.  A tomogram showed cystic degeneration lunate.  
It was noted that the veteran was unable to make a good grip.  
In December 1986, the veteran was treated for Kienbock's 
disease in the left wrist.  He underwent surgery in January 
1987 to correct the problem.  On admission, the veteran 
reported past surgery to the dorsum of the wrist for ganglion 
in 1965; he complained of diffuse numbness in the left hand.  
Physical examination showed a well-healed transverse scar 
over the distal left wrist.  Sensation to light touch and 
pinprick was intact throughout.  The diagnosis was left 
lunate cyst.  

A rating decision of February 1987 denied service connection 
for Kienbock's disease on the basis that no positive 
relationship was shown between the service-connected excision 
of ganglion cyst and the current Kienbock's disease involving 
slow degeneration of the lunate bone of the left wrist.    

VA outpatient treatment records dated in March 1993 show that 
the veteran sought treatment for arthralgia of the left wrist 
and hips.  Physical examination of the left wrist revealed 
full range of motion.  There was a prominent scar on the 
dorsal surface.  An X-ray was negative for abnormalities.  

The veteran sought to reopen his claim for a compensable 
rating for the service-connected residuals of a ganglion 
cyst, left wrist in August 1993.  It is from the RO's 
determinations on this request that the current appeal 
ensued.    

VA outpatient treatment records dated in August 1993 show 
that the veteran complained of pain in the left wrist on 
grasping and flexion/extension of the hand.  Physical 
examination revealed an old surgical scar on the posterior 
aspect of the left wrist; there was pain on flexion/extension 
and grasping that was relieved with controlled tightness of 
the wrist.  The diagnostic impression was left wrist pain, 
recurrence carpal tunnel syndrome.  An X-ray in that month 
demonstrated no signs of fracture or dislocation; there were 
no signs of significant osteoarthritis.  In October 1993, the 
veteran complained of left-hand pain.  By history, it was 
noted that the veteran had ganglion cyst removal "x2."  
Objective examination revealed a good grasp, without 
metacarpal tenderness or edema.  The assessment was chronic 
left hand/wrist pain.  

VA outpatient treatment records dated in November 1993 
indicate that the veteran reported having surgery 2 years 
before and now he had pain.  The diagnostic impression was 
probably post surgery left wrist arthritis and carpal tunnel 
syndrome.  The veteran was referred to a VA orthopedic clinic 
in November 1993.  The veteran was status post curettage of 
lunate cyst in 1987.  The examiner stated that he was 
uncertain of the etiology of the veteran's complaints of 
pain.    

A letter dated in January 1994 from MA, M. D., shows that he 
evaluated the veteran for complaints of left wrist pain.  The 
veteran stated that he had injuries while lifting some heavy 
weights at work about 2 years before.  Subsequently, he had 2 
surgeries in his left wrist.  He continued to have pain and 
limitation of motion.  The veteran provided X-rays reports 
dated in November 1993 which showed subcortical cystic 
degeneration in the lunate of the left wrist.  On physical 
examination, there was a large scar in the medial aspect of 
the left wrist.  There was no gross joint deformity.  
Anterior flexion was preserved, as well as extension; 
rotations were also fairly well preserved.  The veteran 
complained of pain with passive extension.  There was 
evidence of good vascularization of the hand; no muscle 
atrophy was noted.  

VA outpatient treatment records dated in February 1994 show 
that the veteran was treated for history of left wrist pain.  
Physical examination revealed nonspecific wrist pain on range 
of motion.  There was no click or instability pattern.  
Neurovascular was intact.  Ten days later, the veteran was 
evaluated for chronic left wrist pain that was poorly 
responsive to medication.  The veteran wore a left wrist 
splint.  Physical examination showed decreased lateral motion 
of the left wrist.  There was tenderness over the anterior 
wrist.  The impression was left wrist tendonitis.  In an 
addendum, it was noted that the veteran was unable to perform 
physical tasks with his left hand such as mopping/lifting at 
this time.  In March 1994, the veteran was treated for left 
wrist problems.  It was noted that he did not want surgical 
intervention or injections.  There was nonspecific tenderness 
over the wrist.  Pain was reported with left wrist motion.  
The assessment was osteoarthritis of the left wrist.    

Private treatment records of AD, M. D., dated in May 1994 
show that the veteran complained of pain in all of his 
joints.  A history of operation of the left wrist 
(tendinitis) in 1965 was noted.  Following physical 
examination of multiple joints, the impression was arthritis, 
rule out osteoarthritis.  In June 1994, it was noted that the 
veteran was referred to VA for a possible operation of the 
left wrist (prior operations in 1965 and 1985 were noted).   

A letter dated in June 1994 from AD, M. D., indicates that 
the veteran was seen in his office for arthritis of the left 
wrist.  He had an old scar from an operation.  The veteran 
stated that he had pain in his wrist.  

The veteran testified at a personal hearing at the RO in 
August 1994.  The veteran stated that his left wrist had hurt 
him since August 1993.  Hearing transcript (T.), page 1.  The 
veteran testified that the left wrist problems had worsened 
over the years with a loss of range of motion, inability to 
lift anything, and limitations of activities, including on 
his job.  T. 2.  He indicated that he was unable to grasp 
with his left wrist; he lost all grasping power and some 
sensation.  He reported that he has aching of the left wrist 
"all the time" and that he had worn a brace for the past 2-3 
months.  The brace held the wrist rigid so it would not bend, 
but it also limited the use of the wrist.  T. 3.  

The veteran further noted that his left wrist became tired 
more than his right.  T. 5.  He stated that he missed 2 weeks 
of work on one occasion because of left wrist problems.  He 
is right-handed.  T. 6.  

In August 1994, the veteran was seen by a VA physician, who 
diagnosed possible carpal tunnel syndrome secondary to scar 
formation from a previous surgery.  The physician did not 
state which surgery the condition might be related to.  The 
veteran was sent for an electromyogram (EMG) in August 1994.  
A history of ganglion cyst removal in 1965 and surgery in 
1985 was noted.  The veteran reported that he continued to 
have pain.  The impression, following testing, was normal 
study of nerves of the left upper extremity; no findings of 
CTS or peripheral neuropathy.  

A private medical statement dated in November 1994 from Jay's 
Medical Center indicates that the veteran had decreased range 
of motion of the wrist that was tender to palpation with 
minimal flexion and extension of the fingers.  There was scar 
tissue from past surgery.  Another statement from this same 
medical source dated in January 1995 shows that the veteran 
had pain of the left wrist with decreased range of motion and 
tenderness.  It was recommended that VA evaluate the veteran.  

VA outpatient treatment records dated in early November 1994 
show an assessment of post surgery ganglion wrist.  Later in 
November 1994, the veteran reported pain and loss of motion 
of the left wrist.  A history of cyst removal in 1965 was 
noted.  The veteran stated that he had difficulty holding 
objects in the left hand for the preceding 6-7 months.  
Recent trauma was denied.  He reported weakness and decreased 
sensation.  The impression was left wrist pain.  In December 
1994, the veteran complained of left wrist pain with range of 
motion.  Nerve conduction studies were reportedly negative.  
Objective examination showed decreased flexion without 
synovitis.  A surgical scar was noted.  The impression was 
decreased range of motion of the left wrist secondary to scar 
tissue formation from prior surgeries.    

VA outpatient treatment records dated in January 1995 
indicate that the veteran continued treatment for left wrist 
pain complaints.  A history of surgeries in 1965 and 1985 was 
noted.  The impression was previous ganglion cyst removal 
with secondary adhesions as the likely cause of the pain.  
The left wrist was injected.  The veteran was to continue 
using a wrist splint, but he was unable to work in 
housekeeping that month.  In April 1995, the diagnostic 
impression was questionable tendonitis.  In May 1995, the 
assessment was left wrist stiffness most likely secondary to 
post operative scar formation.  At the end of that month, the 
veteran discontinued therapy secondary to pain complaints.  
In June 1995, the veteran reported that range of motion had 
improved.  Wrist pain and decreased hand grip remained.  
Flexion of the left wrist was 55 degrees; extension and ulnar 
deviation were 20 degrees; and radial deviation was 15 
degrees.  Occupational therapy records dated in August 1995 
indicate that the veteran had received extensive therapy.  
Left wrist pain remained.  

VA outpatient treatment records dated in October 1995 show an 
assessment of osteoarthritis of the left wrist.  

In January 1996, a VA nerve conduction study revealed 
findings consistent with median nerve entrapment of the left 
carpal tunnel, more axonal than demyelinating (mild), more 
sensory than motor involvement.  The subsequent impression 
following clinical examination was left CTS.  An X-ray of the 
left wrist demonstrated no acute osteoarticular process.  

The veteran was afforded a VA examination in June 1996 to 
evaluate scarring.  Dermatological examination revealed a 2-
inch linear scar that was 1/4 inch wide.  The scar was flat, 
nonsymptomatic and did not interfere with function.  The 
veteran had no complaints concerning the postoperative scar.  
There was no keloid formation and it was not tender to touch.  
The diagnosis was postoperative surgical scar, 
nonsymptomatic.  

During VA orthopedic examination of June 1996, history of 
CTS, diagnosed by nerve conduction study and EMG, was noted.  
The veteran complained of pain in the dorsum of the wrist and 
he had been dropping things when he used his left hand.  
There was reportedly some numbness in the left hand.  

Objective findings revealed a positive "tunnel" sign in the 
median nerve of the left wrist.  There was full range of 
motion of the fingers.  The veteran had decreased sensation, 
but there was sensation present in the median distribution of 
the hand.  Flexion of the left wrist was to 70 degrees, and 
extension was to 60 degrees.  Further examination showed a 
soft, nonadherent mature scar in the dorsum of the left wrist 
that was approximately 2 inches in length and 3/16 inches in 
width.  The diagnosis was residual capsulitis of the left 
wrist secondary to procedures for removal of ganglion and a 
mild CTS of the left wrist.  

In a July 1996 report of contact, RO personnel noted that 
they had spoken to a doctor who reviewed the VA examination.  
It was noted that that doctor's opinion was that the 
veteran's mild CTS of the left wrist was not related to his 
service-connected ganglion cyst removal of the left wrist.  

VA outpatient treatment records dated in July 1996 indicate 
that an EMG and nerve conduction study were positive for CTS.  
The examiner opined that the fact that the veteran had left 
CTS was consistent with a prior wrist injury and although the 
ganglion itself did not cause the CTS, the original wrist 
injury which caused the ganglion could be responsible for the 
CTS.  The veteran had decreased sensation and no gross 
atrophy.    

The veteran was afforded a VA neurological examination in 
December 1997.  The examiner reviewed the claims file and 
referred to various medical records within it.  The veteran 
reported that his hand was painful and that he was unable to 
bend or extend the wrist.  The pain was deep seeded (sic) 
that did not have the burning quality or lancinating quality 
but rather a dull quality.  It was constant and Tylenol #3 
helped to relieve it.  

Examination and manipulation of the hand was difficult 
because the veteran guarded for pain.  Manual motor 
examination of the muscles in spite of collapsible weakness 
showed what appeared to be normal strength in all muscles.  
Tone and bulk were normal.  Two scars were seen in the volar 
portion of the left hand.  One scar was 6 centimeters (cm) in 
length and it started at the wrist and ended at the mid hand 
in the volar region.  There was a second shorter scar of 
approximately 2 cm in length, which was above the wrist.  
Both scars were well healed, without induration or pain on 
palpation of the scar.  There was no keloid formation.  

Examination of the hand revealed no trophic changes of the 
skin.  The sensory examination showed nonphysiological 
features that the veteran had decreased modalities to all 
forms of sensation including pinprick, soft touch, 
proprioception and vibration in the whole hand and whole 
forearm, sensation being normal at above the elbow.  This was 
found by the examiner to be a nonphsyiological finding.  

The scar was noted to be nowhere near the anatomical location 
of the ulnar nerve, the median nerve, or the sensory portion 
of the radial nerve.  Structures involved in the areas of the 
scars in question involved mostly the extensor tendons of the 
hand and also the extensor retinaculum.  There were no 
muscles and no nerves in the immediate anatomical vicinity of 
the scars.  Tinel and Phallen testing was negative.  The 
veteran did not complain of classical nocturnal symptoms of 
CTS.  The sensory distribution of the loss of sensation was 
nonphysiological and not conforming to CTS.  There were no 
pathological reflexes.  

The impressions were sensory disturbance in the left hand 
with nonphysiological features; arthralgia of the left wrist; 
gait ataxia, cerebellar or frontal lobe.  The examiner's 
opinion was that the examination did not support or was not 
consistent with a diagnosis of reflex sympathetic dystrophy.  
There were no neurological structures specifically muscles or 
nerves in the area of the surgery or ganglion cyst location.  
The superimposed functional findings were not consistent with 
a neurological diagnosis or neurophysiological or 
neuroanatomy of radicular or peripheral nerve problem.  

The examiner opined that the second EMG which showed 
decreased amplitude and findings of recruitment of the left 
"APB" was not suggestive of CTS as with CTS abnormalities 
were to be expected to be found in the measurement of 
latencies and not of amplitude.  In sum, the examiner stated 
that the veteran's disorder did not appear to be of nature, 
etiology or pathology related to a neurological problem.  

The veteran was provided a VA orthopedic examination in 
February 1998.  The examiner noted that the claims file was 
available for review.  On physical examination, no indication 
of CTS was shown.  The examiner noted that there were no 
abnormal Tinel's test findings and no sensory deficits in the 
fingers.  The veteran had 10 degrees of dorsiflexion and 
palmar flexion.  Attempts to passively move the wrist past 10 
degrees were met with resistance and withdrawal of the hand 
from the examiner.  Very mere testing with a light pinprick 
for sensation was also accompanied by an extremely 
inappropriate response to pinprick and withdrawal of the hand 
from the examiner.  There did not appear to be any weakness 
or atrophy in the intraosseous muscles.  An X-ray of the left 
wrist was within normal limits.  There was a small well-
healed scar over the dorsum of the wrist.  Aside from this 
scar, the examiner opined that he was unable to associate the 
past removal of a ganglion with any other condition within 
the wrist other than a possibility of a chronic capsulitis 
which would have to be of an extremely severe nature to have 
rendered the veteran as disabled as he claimed to be.  

The examiner noted that the veteran had a complete loss of 
function of the left wrist.  The examiner stated that he was 
in a quandary as to the cause of the loss of function since 
there was not enough clinically to warrant the pain that the 
veteran was experiencing.  The examiner opined that the 
disability did not involve any muscle or nerve tissue; 
primarily the wrist joint was involved.  No physical 
examination accounted for the veteran's marked weakened 
movement and easy fatigability.  In sum, the opinion was that 
the veteran's complaints were not in accordance with physical 
findings.   

The veteran was afforded another VA neurological examination 
in February 1998.  The examiner noted that the claims file 
had been reviewed.  The veteran complained of persistent 
pain, numbness, tingling and disability.  The veteran stated 
that his orthopedic surgeon had told him that he should have 
right wrist fusion.  

On motor examination, the veteran had marked immobility of 
the left upper extremity.  Checking individual muscle 
movements and strength was frustrated because of resistance 
and some pain which obscured any potential weakness.  The 
examiner noted that no definitive weakness in any muscle 
group was found.  No atrophy was noted.  Sensory examination 
revealed a definite reduced appreciation of sensation in the 
superficial radial nerve distribution in the dorsum of the 
hand.  There were dysesthesias, hyperesthesia and allodynia.  
The impression was that the veteran had a multitude of 
symptoms.  From a neurological standpoint, the examiner's 
main finding was noted to be a superficial radial nerve 
sensory involvement which was consistent with the veteran's 
1st operation when he had a ganglion cyst at the time of the 
initial injury 15 years before.  There was an element of 
perhaps a so-called sympathetic mediated pain disorder, but 
it was relatively mild, as there was no temperature change, 
discoloration or atrophy.  The radial nerve sensory 
phenomenon contributed to the veteran's orthopedic problem in 
the same area.  This neurological problem did not explain his 
immobility, fatigue, and incoordination.  The nerve problem 
did not involve his joints.  

An opinion from a VHA neurological specialist was obtained in 
October 2000.  The specialist indicated that the claims file 
in its entirety was reviewed.  Relevant medical information 
was cited by the specialist.  The expert stated that 
conclusions in the veteran's case were difficult because of 
inconsistencies in the various histories, examinations and 
studies.  The expert concluded that the preponderance of the 
evidence did not suggest that the veteran had CTS, though the 
evidence was not conclusive because of its variability.  The 
expert pointed out that if present, any CTS was mild, was not 
responsible for the severity of the veteran's problems, and 
was unrelated to the veteran's prior surgery for ganglion 
cyst.  

As to other neurological involvement, the specialist noted 
that most of the examiners did not find any sensory 
abnormalities, which suggested that a superficial radial 
neuropathy was not present.  Supporting this conclusion was 
the fact that a prior EMG study had shown normal function in 
the left radial distribution.  If such a condition did exist, 
the specialist would have expected symptoms to be present far 
earlier in the course.  Therefore, it was considered highly 
unlikely that superficial radial neuropathy was a true 
finding, or if true, that it was related to prior ganglion 
cyst surgery.  

The VHA expert, a neurological specialist, noted that 
Kienbock's disease does not involve neurological components, 
and no comments were made as to this disorder.  In sum, the 
specialist stated that it was doubtful that the veteran had a 
neurological problem, including CTS or radial neuropathy, but 
even if present, they were considered to have no relationship 
to the prior surgery to ganglion cyst.  The specialist could 
not identify the veteran's pain as definitely following a 
service-connected disability, since it was unlikely that any 
such disability existed.  It was otherwise observed that 
multiple physicians who cared for the veteran had difficulty 
explaining the complaints of pain.  The neurological 
specialist again reiterated that no orthopedic issues were 
addressed.  


Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2000).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  In determining the disability 
evaluation, the VA must acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and explain the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (2000), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (2000), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  The 
provisions of 38 C.F.R. § 4.10 (2000) state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

When dorsiflexion of the wrist is limited to less than 15 
degrees or when palmar flexion is limited in line with the 
forearm, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).    

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  Scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, 
Code 7805.  
    
In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides:

As regards the joints the factors of disability reside in 
reduction of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:

(a)  Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).

(b)  More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).

(c)  Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).

(d)  Excess fatigability.

(e)  Incoordination, impaired ability to execute skilled 
movements smoothly.

(f)  Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.

38 C.F.R. § 4.59 provides that:  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.

With the evidence in relative equipoise, reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (1999).  

Due Process

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000 
(to be codified at 38 U.S.C.A. § 5103A), was enacted into 
law.  This change in the law is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date and is thus applicable to the instant appeal.  The 
VCAA requires that VA notify the veteran of the evidence 
necessary to substantiate his claim, requires VA to make 
reasonable efforts to assist a claimant in obtaining any and 
all evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issues 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the veteran and his representative have 
been informed on multiple occasions of the evidence necessary 
to substantiate his claim and have been provided the 
appropriate laws and regulations governing awards of 
secondary service connection and an increased rating.  All 
known and identified evidence has been collected for review.  
In accordance with the Board's July 1997 remand, the RO 
sought to obtain additional medical records.  Additional VA 
examinations had also been completed in conformance with the 
terms of the remand, including the production of medical 
opinions with regard to specific questions posed.  The 
veteran's claimed disorders were specifically made the 
subject of an expert opinion request and such opinion was 
provided in October 2000.

In February 2001 written arguments, the veteran's 
representative pointed out that the May 1999 supplemental 
statement of the case (SSOC) provided an analysis that the 
veteran's claim for service connection was not well grounded.  
Among other things, the Veterans Claims Assistance Act of 
2000 eliminated the concept of a well-grounded claim.  
However, the Board notes that the prior March 1997 statement 
of the case had thoroughly provided the veteran with the law 
and regulations pertinent to service connection and the 
reasoning behind a denial on the merits of this issue.  
Additionally, as noted above, the veteran has been notified 
of the evidence needed to support his claim throughout the 
pendency of the appeal.  Therefore, the Board finds that the 
apparent, more recent change of adjudicative approach by the 
RO is not prejudicial error.  See Campbell v. Gober, 14 Vet. 
App. 142 (2000) (once a claim is found to be well grounded, 
VA waives any further challenge on the issue and obligates 
itself to provide assistance to the veteran).     

For the foregoing reasons, the duty to assist under VCAA and 
all prior duties to assist have been fulfilled and the case 
is now ready for appellate review.


Analysis - Service Connection

The veteran and his representative contend that the veteran 
has CTS of the left wrist due to the service injury/surgery 
pertinent to his ganglion cyst.  In this case, there is 
medical evidence both for (July 1996, February 1998) and 
against (August 1994, July 1996, December 1997, October 2000) 
the veteran's claim.  The Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the Board finds that the weight of the evidence 
is against the veteran's claim for service connection for 
CTS.  Initially, the Board notes that there is a July 1996 
statement by a Chief of Hand Surgery at a VA medical center 
that the fact that the veteran had left CTS was consistent 
with a prior wrist injury and although the ganglion itself 
did not cause the CTS, the original wrist injury which caused 
the ganglion could be responsible for the CTS.  
Significantly, there is no indication that the physician 
reviewed the veteran's claims file.  In the absence of such a 
review, the Board finds that this medical opinion is of much 
lesser probative value/weight than other medical opinions of 
record.  Id.   

Otherwise, the record is generally negative for the presence 
of CTS, including as associated with past ganglion cyst 
surgery.  As early as 1972, neurological residuals were 
noted, but they were linked to a post-service accident in 
1967.  Such findings are against the veteran's claim for 
service-connected disability.  In August 1994, consideration 
that there was a possibility of CTS secondary to scar 
formation from past surgery was noted; however, the final 
impression was no CTS.  This evidence is against the 
veteran's claim.  

In December 1997, a VA examiner who reviewed the claims file 
concluded that the evidence did not support a finding of CTS.  
This examiner provided rationale for the decision, such as 
the lack of substantiating objective testing and the fact 
that the scar was located nowhere near the anatomical 
location of the ulnar nerve, the median nerve, or the sensory 
portion of the radial nerve.  In light of this examiner 
completing a physical examination, providing rationale for 
conclusions reached and reviewing the claims file, the Board 
finds this opinion to be of high probative value.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Also of high probative value is the VHA expert's opinion in 
2000 regarding the presence, if any, of CTS or other 
neurological abnormality.  This expert had the benefit of 
review of all of the records in the veteran's claims file.  
Additionally, this expert addressed the ultimate questions in 
the case, and a rationale was provided for any conclusions 
reached.  Given this background, the subsequent opinions of 
the VHA expert are of great probative value.  Id.  
Significantly, the VHA expert in neurology did not find that 
the veteran has CTS.  When the expert reviewed all of the 
evidence, he noted the variability of certain findings 
longitudinally throughout the history of the veteran's left 
wrist problems.  However, he stated that the preponderance of 
the evidence was against a showing that the veteran actually 
had CTS.  In view of this opinion and that of the 
aforementioned negative opinions that are also of high 
probative value, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for CTS.  

The Board also notes that a February 1998 VA examiner in 
neurology noted superficial radial nerve involvement 
secondary to the veteran's wrist operation.  This evidence 
supports the veteran's claim.  However, this opinion is again 
outweighed by the other medical opinions of record including 
that in December 1997 and October 2000.  Both the 1997 and 
2000 opinions are more detailed in their rationale regarding 
why a neurological disorder is not related to the service 
injury/surgery or to service-connected disability.  The 
February 1998 examiner, however, did not discuss relevant 
elements in the formulation of his opinion such as the 
presence of normal studies for many years after the surgery 
and the length of time before any superficial nerve 
involvement was demonstrated.  Additionally, no comment was 
provided regarding the fact that there were no neurological 
structures - specifically muscles or nerves - in the area of 
the surgery or ganglion cyst location.  The lack of 
explanation of these relevant factors, which were identified 
and fully described by the 1997 and 2000 experts, undermines 
the 1998 opinion.  In light of the greater degree of detail 
provided by the 1997 and 2000 experts, the Board finds that 
the weight of the evidence is against the claim for other 
neurological disorder secondary to service-connected 
disability.  

Finally, the VHA neurological expert in October 2000 
clarified that Kienbock's disease does not involve 
neurological dysfunction.  Accordingly, this matter, which 
was raised by the veteran, has been otherwise properly 
referred to the RO for any appropriate action as a separate 
claim.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After 
a review of the relevant evidence, the Board finds that the 
weight of the evidence is against the claim for service 
connection for CTS.  Consequently, the appeal is denied.  

Analysis - Increased Rating

The Board finds that the noncompensable rating assigned for 
residuals of a ganglion cyst, capsulitis, left wrist (minor) 
is appropriate and is fully discussed in the decision below.  
The veteran has claimed that he has little, if any, use of 
his left wrist due to pain from the service-connected 
disorder.  

A review of the medical evidence indicates that in November 
1993, the examiner was uncertain of the etiology of the 
veteran's pain.  About one year thereafter, the examiner 
noted that there was decreased range of motion secondary to 
scar tissue from prior surgeries.  In January 1995, secondary 
adhesions were mentioned as the cause of pain.  These 
outpatient treatment records are indicative of some 
impairment that may be associated with the service-connected 
disability.  However, the VA examinations provided are of 
higher probative value because they are conducted with the 
objective of ascertaining the degree of severity from 
service-connected disability alone, without considering the 
effect of nonservice-related disability.  Further, the VA 
examiners in this case had the entire claims file for review, 
thereby having a complete basis on which to provide an 
opinion.  Accordingly, the VA examination described below is 
found to outweigh the outpatient notes.   

In order to identify the degree of disability from the 
service-connected disorder, the veteran was afforded a VA 
orthopedic examination in February 1998.  For the reasons 
described above, the Board finds that this report is of high 
probative value.  The orthopedic examiner reviewed the claims 
file, which included those aforementioned records, examined 
the veteran and compared subjective complaints to objective 
findings.  Following examination, the examiner identified 
that the veteran had a complete loss of function of the left 
wrist.  Nevertheless, the examiner stated that there were not 
enough clinical findings to warrant the pain that the veteran 
described.  Similar to the VHA expert in 2000, who also was 
unable to point to objective pathology to account for 
subjective reports of pain, the 1998 orthopedic examiner 
ruled out neurological involvement that produced any 
disability.  While the wrist joint was considered to be the 
primary location of any possible abnormality, the physical 
examination showed no findings, and the examiner concluded 
that the veteran's complaints were not in accordance with 
physical findings.  This examiner also attempted to account 
for the reported symptoms of marked weakened movement and 
easy fatigue, but no corroborating objective signs 
accompanied the complaints.  

The VHA expert noted that multiple physicians could not 
account for the veteran's reports of pain.  The VHA 
specialist also did not link the veteran's reports of pain to 
his service-connected disability.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  In 
this case, the probative medical evidence does not indicate 
any objective pathology to warrant a conclusion that the 
veteran has limitation of motion, including as a result of 
pain, in order to warrant a compensable disability evaluation 
under DC 5215 or 7805.  In sum, the orthopedic VA specialist 
and the VHA neurological expert provided the most probative 
opinions of record regarding the degree of disability from an 
orthopedic standpoint and a neurologic focus.  However, they 
concluded that pain or other disability was not substantiated 
by objective clinical findings to justify a conclusion that 
the veteran has a physical disability related to his service-
connected ganglion cyst removal.  Consequently, a compensable 
rating is not warranted.         

The Board may also consider whether other DCs present a basis 
for a higher rating.  For example, a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.  During the pendency of this 
appeal, the veteran was provided examinations specifically to 
identify the nature and associated disability relative to his 
scars.  On VA examinations in June 1996 and December 1997, 
the examiner found that the scars were nonsymptomatic and did 
not interfere with function.  Objective examination indicated 
that there was no tenderness to touch.  Accordingly, a 
compensable rating for scarring under DC 7803 and 7804 is not 
appropriate.   

In the November 1995 supplemental statement of the case, the 
RO noted that consideration of 38 C.F.R. § 3.321 (2000) had 
been given, but the case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an "extraschedular" basis.  

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321(a) (2000).  In the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1)(2000).   

In reviewing this case, the Board also must consider whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  As to the disability picture presented in 
this case, the Board cannot conclude that the disability 
picture is so unusual or exceptional, with such related 
factors as frequent hospitalization, as to prevent the use of 
the regular rating criteria.  Rather, the competent and 
probative medical evidence in this case found no basis for a 
finding of disability or impairment related to the service-
connected residuals of a ganglion cyst, capsulitis.  In sum, 
as no disability is demonstrated as being associated with 
service-connected disability, extraschedular consideration is 
not warranted.    


ORDER

Service connection for carpal tunnel syndrome, left wrist, is 
denied.

An increased (compensable) evaluation for residuals of a 
ganglion cyst, capsulitis, left wrist (minor) is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



